                                          Case 3:16-cv-05541-JST Document 286 Filed 07/17/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE WELLS FARGO & COMPANY
                                   7                                                         Lead Case No. 16-cv-05541-JST
                                         SHAREHOLD DERIVATIVE
                                         LITIGATION
                                   8
                                         This Document Relates To:                           ORDER CLARIFYING REPLY
                                   9                                                         DEADLINE AND PAGE LIMITS
                                                        ALL ACTIONS
                                  10                                                         Re: ECF No. 285

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court notes a conflict regarding the deadline for Plaintiffs to file a reply in support of

                                  14   their motion for final settlement approval. While the electronic case filing docket reflects a

                                  15   deadline of July 18, 2019, the Court’s preliminary approval order incorporated by reference a July

                                  16   25, 2019 deadline. ECF No. 274 at 14; see also ECF No. 270 at 31.

                                  17          Accordingly, the Court vacates its prior order regarding the reply deadline. ECF No. 285.

                                  18   Plaintiffs shall file a reply to all objections, of no more than 20 pages, by July 25, 2019.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 17, 2019
                                                                                         ______________________________________
                                  21
                                                                                                       JON S. TIGAR
                                  22                                                             United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
